Title: From Abigail Smith Adams to Julia Stockton Rush, 23 March 1815
From: Adams, Abigail Smith
To: Rush, Julia Stockton



My Dear Madam
Quincy March 23 1815

It is a very long time Since I have had the pleasure of hearing from you; but I have not been unmindfull of you or of yours. I have had much anxiety for the valuable Life of the Attorney General, and have now, many congratulations to offer you upon the prospect of his recovery. This is my first Subject, of congratulation—
“Friends, Country first, and
Then all Human Race”
And what Nation, or people, have greater reason for gratitude to heaven than America?
Their Arms crowned with victory, in circumstances unparalled, by any other Nation; their Navy triumphant, and peace restored to the Nation, upon honorable Terms; not any of her Rights, having been given up, or relinquished. what ever Grumblers may Say, for we must not estimate the Peace according to our desires, but to be fairly estimated, the Situation of the Parties, and of the world, at and during the Negotiation, must be taken into consideration, and
“Shall he alone when Rational we call
Be pleased with nothing, if not blest with all?”
That our Country was most critically Situated, no one will deny, and altho I beleive we Should have Weatherd the Storm; it might have cost us, much Blood, and not a little turbulence—Heaven has kindly interposed; and Sent us peace, with healing upon her wings—long may we enjoy it—
I hope my Dear Madam, that it will give you the opportunity, of again enjoying the Society of your daughters, and their Families, a pleasure I am not like myself to enjoy; the President having assignd my Son, J Q Adams, further services abroad. His two Sons, whom he left under the care of their grand-Father, and myself, he has now requested, may be Sent to him, and they will embark early next Month for England. I am ready to Say with the old Patriarch, and will you take Benjamin also? I find it very hard to part with them, the Eldest now 14teen—I consider it for their benifit; and for what else do we Live?
I have also parted with two of my Granddaughters Since I had last the pleasure of addressing you, Caroline Amelia Smith, the only Daughter of my dear lamented Daughter, is agreably married, and returnd to her Native State of Nyork. then followd, Abbe Louissa Smith Adams, whom you may recollect with her Mother, when she resided at Philadelphia; young indeed, but married to a Gentleman in Nyork, very Eligibly, and agreable to her Friends.
we Stand now like a tree in a plain Striped of of its Branches, a few young Scions left, whom we cannot expect to live, to See their maturity.
I feel however some releif at the consideration that my Son J Q A will be So much nearer to me, with his Family, than when he resided in the Cold Region of the North, and that the Peace, will give me the opportunity of frequent, and safe communication with him. I ask no apology for Saying So much of myself, and Family. I only ask, in return, a similar account of you and yours. the Ancient and Steady Friend of your Family unites with me, in friendly Salutations to yours. 
Abigail Adams.